Title: To Alexander Hamilton from Sharp Delany, 15 February 1790
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia] Feby 15th 1790
Sir
On my arrival here, I frequented places where I could hear the Sentiments of our Citizens respecting Your plan of funding the Debts of the Union. I found as I mentioned to you much want of information or in other words a want of real knowledge of your Plan, but I found some very loud in opposition, but to me who knew their connections I was not surprised. Harsh terms they used but on discussion unable to support them. To detail them is unnecessary as I am convinced You expected many such objections to your efforts would take place but in my communications with steady characters Your exertions meet a generous interpretation.
I am Sir with real respect   your most humble Servant
Sharp Delany
